DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 12/27/2021.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Noah (Reg. 35,626) on 2/16/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently Amended) A method comprising:

	building a model and a dependency graph of components in the virtual environment in response to receiving the pause request;
storing the model, the dependency graph and a snapshot of each corresponding block level storage volume, which enables resuming the one or more idling virtual machines in the virtual environment;
stopping the components in accordance with dependency logic of the dependency graph; and 
	stopping the one or more idling virtual machines.

8.	(Currently Amended) A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to: 
receiving a pause request from a system user to pause a virtual environment that includes one or more idling virtual machines, each respective virtual machine having a mounting point connected to at least one corresponding block level storage volume;
	building a model and a dependency graph of components in the virtual environment in response to receiving the pause request;
storing the model, the dependency graph and a snapshot of each corresponding block level storage volume, which enables resuming the one or more idling virtual machines in the virtual environment;

stopping the one or more idling virtual machines.

15.	(Currently Amended) A system comprising:
	one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
	receiving a pause request from a system user to pause a virtual environment that includes one or more idling virtual machines, each respective virtual machine having a mounting point connected to at least one corresponding block level storage volume;
	building a model and a dependency graph of components in the virtual environment in response to receiving the pause request;
storing the model, the dependency graph and a snapshot of each corresponding block level storage volume, which enables resuming the one or more idling virtual machines in the virtual environment;
stopping the 
	stopping the one or more idling virtual machines.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:

	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-7, 9-14 and 16-20 depending on claims 1, 8 and 15, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG U KIM/Primary Examiner, Art Unit 2196